NO. 4-97-0391



IN THE APPELLATE COURT



OF ILLINOIS



FOURTH DISTRICT



WILLIAM A. MERRIFIELD, 				)   Appeal from 

Plaintiff-Appellee,           )   Circuit Court of

v.                            )   Sangamon County

THE ILLINOIS STATE POLICE MERIT BOARD   )   No. 91MR86

and THE ILLINOIS STATE POLICE,          )

Defendants-Appellants.        )   Honorable

)   Robert J. Eggers,

)   Judge Presiding.

_________________________________________________________________



JUSTICE STEIGMANN delivered the opinion of the court:



In March 1991, defendant Illi­nois State Po­lice Merit Board (Board), found that plaintiff, Wil­liam A. Merrifield, had vio­la­ted cer­tain rules of conduct prescribed by defendant Illi­nois State Po­lice (Department), and, on this ba­sis, ter­mi­nated his em­ploy­ment as a state police officer.  In April 1991, Merri­field filed a com­plaint for ad­min­is­tra­tive re­view of the Board's deci­sion.  In December 1995, the circuit court upheld the Board's decision.  Merrifield subsequently filed a mo­tion for re­con­sid­er­a­tion, and in Janu­ary 1996, the cir­cuit court af­firmed the Board's rul­ing in part, reversed it in part, and re­mand­ed the mat­ter for fur­ther consideration.  

In June 1996, the Board is­sued an order reaf­firm­ing its prior deci­sion.  Merri­field filed a sec­ond com­plaint for ad­minis­tra­tive re­view in July 1996.  In April 1997, the cir­cuit court reversed the Board's ruling on one of the vio­la­tions and, with respect to the other vio­la­tions, de­ter­mined that sus­pen­sion--rath­er than dis­charge--was the ap­pro­pri­ate sanc­tion.  

The Board ap­peals, arguing that the circuit court erred by re­vers­ing the Board's deci­sion in part and im­pos­ing its own sanc­tion where the evi­dence was suffi­cient to support Merrifield's dis­miss­al.
  For the follow­ing rea­sons, we reverse the circuit court and rein­state the Board's June 1996 decision.

I.  BACKGROUND

A.  The Department's Complaint

In August 1990, the Director of the Department filed a four-count complaint with the Board requesting Merrifield's dis­charge for cause.  Count I al­leg­ed that Merri­field's asso­cia­tion with Brenda Hous­ton, a convicted fel­on, vio­lated Rule 21 of the Department's rules of con­duct, which provides:

"Except as necessary to the performance of official duties, or where unavoidable because of other family relationships of the officer, officers will avoid regu­lar or continuous associations or dealings with persons whom they know, or should know, are persons under crim­inal investigation or indictment, or who have a reputa­tion in the community or the [D]epartment for present or past involvement in felonious or criminal behavior."  Illinois State Police Directives Manual, §ROC-002, Rules of Conduct, Rule 21 (1996).

Count II and paragraphs 14 and 15 of count III alleged that Merri­field lied to his imme­di­ate su­per­visor and to in­ves­ti­gat­ing offi­cers in vio­la­tion of Rules 41 and 42, respec­tive­ly.  Rule 41 provides as follows:

"Upon the order of the director, deputy di­rec­tor or a superior officer, officers will truthfully answer all questions specifi­cally directed and narrowly related to the scope of employment and operations of the [D]epart­ment which may be asked of them."  Illinois State Police Directives Manual, §ROC-002, Rules of Conduct, Rule 41 (1996).  

Rule 42 states:

"Officers are required to answer questions by, or render material and relevant state­ments to, competent authori­ty in a [D]e-partment per­sonnel investigation when said officer, prior to the interro­gation[,] has been advised of his statu­tory administrative pro­ceed­ings rights if the allegation indi­cates a recom­mendation for a demotion, sus­pension of more than 15 days or removal or discharge is prob­able, and/or his constitu­tional rights con­cern­ing self-incrim­ination if the allega­tion indi­cates that criminal prosecu­tion is proba­ble against that offi­cer."  Illinois State Police Directives Manual, §ROC-002, Rules of Conduct, Rule 42 (1996).  

Finally, count IV (misnumbered count VI in the complaint) alleged that Merrifield's afore­men­tioned con­duct con­sti­tuted con­duct unbe­com­ing an officer in viola­tion of Rule 7, which pro­vides:

"Officers will conduct themselves on and off duty in such a manner as to reflect favorably on the [D]epartment.  Officers will not en­gage in conduct which discredits the integri­ty of the [D]epartment or its employees, or which impairs the operations of the Depart­ment.  Such actions will constitute conduct unbecom­ing an officer."  Illinois State Police Directives Manual, §ROC-002, Rules of Conduct, Rule 7 (1996).  

B.  The Evidence Presented at the Board Hearing

In October 1990, a hearing officer serving on behalf of the Board held a hearing on the Director's com­plaint.  The evi­dence pre­sent­ed dur­ing that pro­ceed­ing showed the following.

Since March 1975, Merrifield had been an Illinois state po­lice offi­cer assigned to the District 9 office in Spring­field, Illi­nois.  Merri­field and Hous­ton met in May 1988 and short­ly there­af­ter began dating.  Previously, in Feb­ru­ary 1988, Hous­ton had pleaded guilty to and was con­vict­ed in Michigan of the "de­liv­ery/manufacture" of between 225 and 649 grams of co­caine and, in July 1988, she was sentenced to 10 to 30 years in the Michi­gan Depart­ment of Corrections.  In Sep­tem­ber 1989, the Mich­i­gan ap­Apellate court affirmed her conviction, and in May 1990, the Mich­i­gan Su­preme Court de­nied her leave to ap­peal.

Hous­ton began serving her sentence at the Kalamazoo Coun­ty jail in early Au­gust 1988.  Prior to this time, Merrifield had no knowledge of either Houston's conviction or sen­tence.  Shortly after arriving at the jail, Hous­ton called Merri­field and in­formed him that she was in­car­cer­ated.  Merri­field asked Hous­ton why she was in jail but Hous­ton did not pro­vide a specif­ic ex­pla­na­tion.  Rather, Houston told Merri­field only that she had "got­ten in some trou­ble."

In late August 1988, Houston was trans­ferred to the Huron Val­ley Women's Fa­cil­i­ty in Ypsilanti, Michigan.  Houston called Merrifield at that time and in­formed him of her trans­fer.  In addition, Hous­ton told Merrifield that she was in pris­on be­cause she had been convicted of the delivery of a con­trolled sub­stance.

Be­tween Au­gust 1988 and May 1989, Merri­field vis­it­ed Hous­ton at the facility a total of 11 times.  During these vis­its, Merrifield and Hous­ton dis­cussed plans for marriage and, on one occasion, Merrifield asked Houston to marry him.  Hous­ton was re­leased from pris­on in May 1989 pend­ing an ap­peal of her convic­tion and re­turned to Springfield, where she continued her rela­tionship with Merrifield.

In Au­gust 1989, spe­cial agent Lewis Dillon of the Department's Divi­sion of Inter­nal In­vestiga­tion re­ceived a com­plaint letter from Merrifield's ex-wife alleg­ing Merrifield was associated with a convicted felon--namely, Houston.  Dillon checked Hous­ton's crim­inal history, which con­firmed she had a felo­ny drug con­vic­tion in Mich­i­gan.  Pursuant to the letter and crim­inal check, the Department, headed by mas­ter ser­geant Jerry Courtney and Dillon, com­menced an in­ter­nal in­ves­ti­ga­tion of Merrifield's rela­tionship with Hous­ton.

The following occurred on or about November 2, 1989.   Kim Frick, an Illi­nois state troop­er work­ing with Merrifield at Dis­trict 9 office, re­ceived a telephone call from Houston.  Frick later tele­phoned Houston at Merrifield's residence and dur­ing the course of their con­ver­sa­tion, Hous­ton be­came angry with Frick.  As a re­sult, Frick felt threat­ened and feared re­talia­tion.  Frick's fears stemmed from a warn­ing about Houston that Frick re­ceived in Sep­tem­ber or October 1990 from Mike Lust­er, a spe­cial agent with the Department's Divi­sion of Crimi­nal In­ves­tiga­tion, who knew of Houston's prior in­car­cera­tion.  Frick subsequently checked Houston's crim­i­nal his­to­ry, which re­vealed the drug con­viction.  Frick told Ed Eskra, one of her supervisors, about the phone conversation and gave him a copy of Houston's criminal record.  Eskra discussed Frick's phone call and Houston's crim­i­nal record with Merrifield's su­per­vi­sor, Fred McKinnon.  Eskra and McKinnon thereafter dis­cussed the situation with Lieu­ten­ants Straub and Entman.  At this time, Eskra and McKinnon were in­formed of the Department's inter­nal investigation of Merrifield and Hous­ton.

During the first week of November 1989, McKinnon met with Merrifield to dis­cuss the situ­ation between Frick and Hous­ton and Houston's crimi­nal histo­ry.  During the meet­ing, McKinnon showed Merri­field a copy of Houston's crimi­nal re­cord and in­formed Merri­field of Houston's prior conviction.  Merrifield told McKinnon that he was not aware of Houston's particular con­viction or the nature of her sen­tence.  He further told McKinnon that he knew only that Hous­ton had had "some prior trou­ble."

McKinnon also tes­ti­fied that after discussing Houston's criminal history, Merrifield stated that he had can­celled his wed­ding plans and Houston was mov­ing out of his house.  Merri­field later de­nied mak­ing these state­ments but testi­fied that he may have implied to McKinnon that he did not in­tend to marry Hous­ton.

The record indicates that at the time of McKinnon's meet­ing with Merri­field in November 1989, the following employees of the De­part­ment knew of Houston's crim­inal conviction: Courtney, Dillon, Frick, Frick's brother (also a state police offi­cer), Luster, Eskra, McKinnon, Straub, Entman, special agent Latham, and state trooper Sturgeon.

On November 25, 1989, Merrifield and Houston were mar­ried in Las Vegas, Nevada.  The wedding was scheduled approxi­mately a month before this date.  Merri­field and Hous­ton re­mained mar­ried at the time of Merrifield's hearing.

Sometime after his marriage, Courtney and Dillon inter­viewed Merrifield in connec­tion with the Department's inter­nal in­ves­ti­ga­tion.  They advised Merri­field of his ad­min­is­tra­tive rights and admon­ished him to tell the truth.  In per­ti­nent part, Merri­field told the inves­tigators that (1) he was not fully aware of the crimi­nal case against Houston; (2) he had told McKinnon that he was unaware of Houston's prior drug convic­tion; and (3) Hous­ton never lived with him.  He de­nied tell­ing McKinnon he and Hous­ton had cancel­led their wed­ding plans.

Based on his prior investigative experience and Merri­field's de­meanor, Courtney testified he be­lieved Merri­field lied during the interview.  Merrifield, on the other hand, denied lying and stat­ed any eva­sive­ness in the inter­view was due to his at­tempt to care­fully an­swer the investigators' questions.

C.  The Hearing Officer's Findings and

the Board's 1991 Decision

In February 1991, the hearing officer deter­mined that the De­part­ment failed to prove by a preponder­ance of the evi­dence Merrifield's violations of Rule 21 in count I, Rule 41 in count II and Rule 42 in para­graph 14 of count III, but determined the De­part­ment suf­fi­cient­ly dem­on­strat­ed violations of Rule 42 in para­graph 15 of count III and Rule 7 in count IV.  In relevant part, the hear­ing offi­cer found that Hous­ton was not a per­son "un­der crim­inal in­ves­tiga­tion or indict­ment" or with a "repu­ta­tion in the commu­ni­ty or the Depart­ment for pres­ent or past in­volve­ment in feloni­ous or crimi­nal behav­ior."  Accord­ing­ly, the hear­ing offi­cer conclud­ed Merri­field's relationship with Houston did not vio­late Rule 21.

In addition, the hearing officer found Merrifield lied when he told McKinnon that he no longer intended to marry Hous­ton and that Houston was moving out of his house.  How­ev­er, be­cause the evi­dence did not show that Merri­field had been or­dered to answer the ques­tions posed by McKinnon as re­quired by Rule 41, the hear­ing offi­cer found no rule vio­la­tion.  Thus, the hear­ing offi­cer conclud­ed the De­part­ment failed to prove count II of the com­plaint.  Furthermore, the hearing offi­cer found Merri­field lied to Courtney and Dillon about his discussions with McKinnon.  Thus, the hearing offi­cer concluded that the Depart­ment ade­quate­ly demon­strated a Rule 42 violation in count III.  The hear­ing offi­cer also deter­mined that Merrifield's lies to McKinnon and to inves­ti­gat­ing officers Courtney and Dillon con­stituted conduct unbe­com­ing an officer in violation of Rule 7 and found that the Board estab­lished the alle­gations of count IV.  The hear­ing offi­cer did not rec­ommend an appropriate sanction.

The Board considered the hearing officer's rec­om­menda­tions and issued a deci­sion in March 1991.  Con­trary to some of the hearing's officer's determina­tions, the Board con­cluded the Department had sufficiently proved all charg­es of the com­plaint and or­dered Merrifield's em­ploy­ment terminated.  Merri­field filed a com­plaint for ad­minis­trative re­view, and the cir­cuit court re­mand­ed the mat­ter, di­rect­ing the Board to issue a deci­sion de­tail­ing its specif­ic find­ings of fact and con­clu­sions of law.

D.  The Board's 1996 Decision and

the Circuit Court's 1997 Ruling

In June 1996, the Board issued a new decision adopt­ing the hear­ing officer's findings of fact and con­clu­sions of law to the extent they did not conflict with the mat­ters set forth in the new rul­ing.  The Board determined that (1) Hous­ton's then-pend­ing ap­peal was a logical extension of a crim­i­nal inves­tiga­tion; (2) Merri­field lied to McKinnon and Courtney; and (3) the evidence was sufficient to show that Hous­ton had a crim­i­nal repu­ta­tion in the De­part­ment because at least four de­part­men­tal em­ploy­ees knew of her prior drug con­vic­tion; thus, Merrifield vio­lated Rule 21.  The Board con­cluded Merrifield's rela­tion­ship with Houston and his untruthful­ness tend­ed to dis­cred­it the in­teg­ri­ty of the De­part­ment and impair its oper­a­tions in viola­tion of Rule 7.  On this basis, the Board or­dered Merri­field dis­charged.

In July 1996, Merrifield filed a second complaint for ad­min­is­tra­tive review and, in April 1997, the cir­cuit court af­firmed the Board's deci­sion in part and reversed it in part.  The cir­cuit court's order ex­plicitly re­jected the Board's find­ing that an ap­peal is an ex­ten­sion of a crim­inal investiga­tion.  The cir­cuit court also deter­mined that the knowl­edge of Houston's con­viction by four depart­mental em­ploy­ees was insuffi­cient to es­tab­lish a crimi­nal repu­ta­tion.  Ac­cord­ingly, the cir­cuit court con­cluded Merrifield's asso­ci­ation with Houston did not violate Rule 21.  The circuit court further de­ter­mined that be­cause Hous­ton did not have a public repu­tation for criminal behav­ior, Merrifield's rela­tion­ship with her could not re­flect badly on the De­part­ment.  Thus, Merrifield had not violated Rule 7.  

The circuit court up­held the Board's find­ing that Merri­field lied to investi­gators in viola­tion of Rule 42, but con­cluded that this sin­gle inci­dent of misconduct did not war­rant Merrifield's ter­mina­tion.  The cir­cuit court im­posed a sus­pension of 30 days on Merrifield and or­dered him rein­stat­ed ef­fec­tive 30 days after the Board's March 1991 rul­ing.

II.  ANALYSIS

A.  The Board's Motion To Strike

Initially, we ad­dress the Board's mo­tion to strike, which was taken with this case.  In its mo­tion, the Board ar­gues that Merrifield's brief fails to comply with Supreme Court Rule 341 (155 Ill. 2d R. 341) be­cause its fac­tu­al state­ment is not fully sup­port­ed by the re­cord and im­proper­ly contains argu­menta­tive and conclusory as­ser­tions.  The Board requests that we strike Merrifield's state­ment of facts in its entirety.

Although Merrifield was not required to include a state­ment of facts in his brief (see 155 Ill. 2d R. 341(f)), he elected to do so.  Accordingly, his brief needed to comply with Su­preme Court Rule 341(e)(6), which re­quires a party to cite facts "nec­essary to an un­der­stand­ing of the case, stated accu­rate­ly and fairly with­out argu­ment or com­ment, and [supported by] appropri­ate ref­er­ence to the pages of the re­cord on appeal."  155 Ill. 2d R. 341(e)(6).  The Board is correct that Merrifield's reci­ta­tion of the facts con­tains im­proper argument and fails to accu­rately portray the evidence presented at the hearing.  Never­the­less, the re­main­ing por­tions of Merrifield's factu­al state­ment com­ply with Rule 341(e)(6).  Where viola­tions of su­preme court rules are not so flagrant as to hin­der or pre­clude review, the striking of a brief in whole or in part may be unwar­ranted.  
Cottrill v. Rus­sell
, 253 Ill. App. 3d 934, 938, 625 N.E.2d 888, 890 (1993).  Merrifield's improper comments and inac­curate state­ments are not so mis­lead­ing as to hinder our analysis.  We con­clude that Merrifield's prop­erly asserted facts, cou­pled with the Board's recitations, are suffi­cient to permit review of the in­stant ap­peal.  Thus, we do not strike Merrifield's state­ment in its en­tire­ty but will dis­regard those por­tions that do not com­port with the su­preme court rules.  

B.  The Board's Decision To Discharge Merrifield

The Board argues that the circuit court erred by re­versing the Board's decision in part and imposing its own sanc­tion on Merri­field.  The Board specifically contends that the evidence supports its find­ings that Merri­field vio­lat­ed Rules 21 and 7.  The Board fur­ther contends that these vio­la­tions con­sti­tute suf­fi­cient "cause" for Merrifield's dismissal and requests this court to re­verse the circuit court's April 1997 order and rein­state the Board's June 1996 ruling.  We agree.

In his brief, Merrifield does not specifically address the issue of whether the evidence supports the Board's ruling.  In­stead, Merri­field elects to challenge the content of the Board's deci­sion.  Merri­field ar­gues that be­cause the deci­sion fails to set forth suffi­cient factu­al find­ings and legal conclu­sions as re­quired under sec­tion 10-50(a) of the Illinois Ad­min­is­tra­tive Pro­ce­dure Act (Act) (5 ILCS 100/10-50(a) (West 1994)), its rul­ing is arbi­trary and ca­pri­cious and, thus, cannot be sus­tained on re­view.

  	1.  
Adequacy of Board's 1996 Decision

Under the Act

Contrary to Merrifield's assertion, the Board's deci­sion is not arbitrary and capricious.  Sec­tion 10-50 of the Act gov­erns the deci­sions and or­ders of ad­min­is­tra­tive agen­cies and directs, in per­tinent part, that an agency's deci­sion "shall in­clude find­ings of fact and conclu­sions of law, separate­ly stat­ed."  5 ILCS 100/10-50(a) (West 1994).  An agen­cy is not re­quired to make a finding on each evi­den­tiary claim, and its find­ings need be only specific enough to permit an intel­li­gent review of its decision.  
United Cities Gas Co. v. Illi­nois Commerce Com­m'n
, 235 Ill. App. 3d 577, 586, 601 N.E.2d 1014, 1019 (1992)
.  The Board explicitly adopted the fac­tu­al find­ings and legal con­clu­sions of the hear­ing officer to the extent they did not con­flict with its June 1996 deci­sion.  The Board fur­ther ex­plained its find­ings and con­clu­sions where they di­verged from those of the hear­ing offi­cer.  Because we deem the Board's findings and con­clu­sions suf­fi­cient to per­mit an in­tel­li­gent re­view of its rul­ing, we conclude the Board's June 1996 deci­sion ­satisfies the mandates of sec­tion 10-50(a) of the Act (5 ILCS 100/10-50(a) (West 1994)). 	

2.  
The Board's June 1996 Decision

Our review of the Board's decision to discharge Merri­field involves a two-step process.  We must first de­ter­mine wheth­er the Board's findings are against the mani­fest weight of the evi­dence.  
Walsh v. Board of Fire & Police Com­missioners
, 96 Ill. 2d 101, 105, 449 N.E.2d 115, 117 (1983).  The find­ings of the Board are deemed 
prima
 
facie
 true and cor­rect (
735 ILCS 5/3-110 (West 1996)), 
and a re­view­ing court will not reweigh the evi­dence or make an inde­pen­dent de­ter­mina­tion of the facts (
Grames v. Illi­nois State Po­lice
, 254 Ill. App. 3d 191, 202, 625 N.E.2d 945, 954 (1993)).  Likewise, the assess­ment of witness credibility, the determi­nation of the weight ac­corded to the testimony, and the infer­ences to be drawn from the evi­dence are matters within the prov­ince of the agency.  
Parro v. Industrial Comm'n
, 167 Ill. 2d 385, 396, 657 N.E.2d 882, 887 (1995).  A reviewing court is lim­it­ed to as­cer­tain­ing wheth­er an oppo­site conclu­sion is clearly evident from the record or whether the agency's find­ings are un­rea­son­able, arbi­trary, and not based upon any of the evi­dence.  
Illini Coun­try Club v. Prop­erty Tax Appeal Board
, 263 Ill. App. 3d 410, 417, 635 N.E.2d 1347, 1353 (1994).  If the record con­tains any compe­tent evidence to support the agency's findings, the decision must be sustained on review.  
Illini Country Club
, 263 Ill. App. 3d at 417, 635 N.E.2d at 1353.

We con­clude that the re­cord con­tains evi­dence suffi­cient to support the Board's findings.  Al­though the Board's assertion that a "criminal investigation" encom­passes a pending ap­peal is trou­ble­some, the record supports the Board's de­ter­mi­nation that Houston had a criminal reputation within the De­part­ment.  The Board found that at least four individuals within the De­partment knew of Houston's drug conviction at the time the Direc­tor filed the complaint in August 1990.  In fact, the re­cord indi­cates that at least 11 state police officers in the Spring­field area knew of Houston's criminal past at that time.  The Board could have rea­sonably concluded that the knowl­edge of Houston's criminal reputation by at least four depart­men­tal per­son­nel sufficed for pur­pos­es of Rule 21.

Moreover, the Board's determination that Merrifield's association with Houston and his lies about it tended to discred­it the De­partment and impair its operations was not un­rea­son­able.  Merri­field main­tained a regu­lar and con­tinu­ous rela­tion­ship with an individ­ual he knew was a convict­ed criminal.  As the Board con­tends, this relationship may fos­ter sev­er­al prob­lems with­in a law en­forcement agency, such as creat­ing con­flicts of inter­est or the ap­pearance of impropriety, and, thus, may serve as the basis for a Rule 7 vio­la­tion.  In addi­tion, an officer's un­truth­ful­ness clear­ly dis­cred­its the integri­ty and thwarts the effi­ciency of the Depart­ment, par­ticu­lar­ly where, as in this case, an offi­cer lies dur­ing the course of a de­part­men­tal in­ves­tiga­tion.  

The Board, and not a reviewing court, is in the best position to assess how an officer's con­duct af­fects the Department's oper­a­tions, and a re­view­ing court may not simply re­weigh the evidence and sub­sti­tute its own judg­ment for that of the Board.  
See 
Unit­ed Cit­ies Gas
, 235 Ill. App. 3d at 586, 601 N.E.2d at 1017 (agen­cy deci­sions are "en­ti­tled to great weight as being the judg­ment of a tribunal ap­point­ed by law and informed by expe­ri­ence").  
The circuit court erred by concluding that Merrifield's con­duct could not ad­verse­ly af­fect the Department.  The Board acted rea­son­ably in de­ter­min­ing Merrifield's con­duct was unbecom­ing an offi­cer in violation of Rule 7.  Based on the above, we can­not con­clude the Board's find­ings are against the manifest weight of the evi­dence.

The second step in the analysis is to de­ter­mine wheth­er the factual findings are sufficient to support the Board's con­clu­sion that "cause" exists for Merrifield's discharge.  
Walsh
, 96 Ill. 2d at 105, 449 N.E.2d at 117.  An officer with the Depart­ment may be removed only for "cause" (Ill. Rev. Stat. 1991, ch. 121, par. 307.14 (now 20 ILCS 2610/14 (West 1994))), which has been judi­cially defined as "'some sub­stan­tial short­com­ing which ren­ders the employee's con­tinuance in office in some way detri­mental to the discipline and efficien­cy of the service and which the law and sound public opinion recog­nize as good cause for his no lon­ger holding the position.'"  
Grames
, 254 Ill. App. 3d at 205, 625 N.E.2d at 956, quoting 
Department of Mental Health & De­velop­men­tal Disabilities v. Civil Services Com­m'n
, 85 Ill. 2d 547, 551, 426 N.E.2d 885, 887 (1981).  Again, because the Board is in the best posi­tion to deter­mine the ef­fect of the officer's con­duct on the opera­tions of the Depart­ment, its de­ter­mi­na­tion of "cause" will be given considerable def­er­ence.  
Grames
, 254 Ill. App. 3d at 205, 625 N.E.2d at 956.  A reviewing court will not de­cide wheth­er a less strin­gent pun­ish­ment is appropri­ate and will over­turn the Board's deci­sion only if it is arbi­trary and unrea­son­able or unrelat­ed to the require­ments of ser­vice.  
Walsh
, 96 Ill. 2d at 105-06, 449 N.E.2d at 117.   

The Board found sufficient reason to termi­nate Merrifield's employment with the Department.  As the record dem­on­strates, Merrifield violated certain departmental rules of con­duct when he chose to have a close per­son­al association with a con­vict­ed fel­on and again when he lied to his super­visor and later to in­ves­ti­ga­tors about the sta­tus of that rela­tionship.  The Board determined the oper­a­tions and in­tegrity of the De­part­ment would be ad­versely af­fect­ed by Merrifield's conduct and could rea­son­ably have deter­mined that this con­duct re­flects a signifi­cant short­com­ing that ren­ders Merrifield's con­tin­ued em­ployment det­rimen­tal to the dis­ci­pline and effi­ciency of the De­part­ment.  See 
McHenry v. City of East St. Louis
, 210 Ill. App. 3d 861, 869, 569 N.E.2d 259, 264 (1991) (upholding board's dis­charge of police officer who allowed run­away to live with him because such conduct was detri­mental to the department's effi­ciency); 
DeGrazio v. Civil Service Comm'n
, 31 Ill. 2d 482, 489, 202 N.E.2d 522, 526-27 (1964) (officer's asso­ci­ation with re­puted crim­inal war­ranted dis­charge); 
Slayton v. Board of Fire & Po­lice Com­mis­sion­ers
, 102 Ill. App. 3d 335, 338-39, 430 N.E.2d 41, 43-44 (1981) (discharge jus­ti­fied where officer lied during po­lice in­ves­ti­ga­tion).  As this court noted, the De­part­ment's offi­cers must up­hold its rules.  
Grames
, 254 Ill. App. 3d at 205, 625 N.E.2d at 956.  Based on the record in this case, the Board could reason­ably have con­cluded that Merrifield's asso­cia­tion with Hous­ton, cou­pled with his lies to de­part­mental per­son­nel, im­pair this in­ter­est.

Merrifield relies on 
Bell v. Civil Ser­vice Com­m'n
, 161 Ill. App. 3d 644, 515 N.E.2d 248 (1987), to support his con­tention that the Board's order of discharge is arbitrary and capricious.  In 
Bell
, the court held the commission's deci­sion to discharge an employee who al­legedly falsified reports was arbi­trary, unreason­able, and unre­lated to the needs of ser­vice.  
Bell
, 161 Ill. App. 3d at 648-50, 515 N.E.2d at 251-52.  The court found the employee's errors were due to confu­sion and mis­under­standing of newly intro­duced report­ing methods and, as such, her conduct could not be deemed detri­mental to the discipline and efficiency of the com­mission.  
Bell
, 161 Ill. App. 3d at 649-50, 515 N.E.2d at 251.  However, 
Bell
 is inapposite because the evi­dence in this case does not indi­cate Merrifield's vio­la­tions of the de­partmental rules were inad­ver­tent.  The re­cord adequate­ly dem­on­strates Merrifield know­ing­ly main­tained an ongoing rela­tion­ship with a convicted felon and deliberately mis­stated the status of that relationship to fel­low offi­cers.  

The Board found s
uf­fi­cient "cause" ex­ists to jus­ti­fy Merrifield's dis­charge, and we can­not say its de­termination is arbi­trary, un­rea­son­able, or unre­lat­ed to the re­quire­ments of ser­vice.  Be­cause the re­cord sup­ports the Board's deci­sion, we con­clude that the cir­cuit court erred by reversing the Board's deci­sion.  

III.  CONCLUSION

For the reasons stated, we reverse the cir­cuit court and reinstate the Board's June 1996 deci­sion.

Reversed; Board's decision reinstated.

GARMAN, P.J., and KNECHT, J., concur.